Exhibit 10.1

FOURTH LOAN MODIFICATION AGREEMENT

This Fourth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of August 5, 2009, by and between SILICON VALLEY BANK, a
California corporation with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”), and LTX-CREDENCE CORPORATION (formerly known as
LTX Corporation), a Massachusetts corporation with its chief executive office
located at 1355 California Circle, Milpitas, California 95035 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 7, 2006,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of December 7, 2006, between Borrower and Bank as amended by a First Loan
Modification Agreement dated as of February 25, 200, a Second Loan Modification
Agreement dated as of March 27, 2009 and a Third Loan Modification Agreement
dated as of April 22, 2009 (as amended, the “Loan Agreement”). Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations, shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
in Section 2.2(a) thereof (entitled “Interest Rate”):

“(i) Advances. Subject to Section 2.2(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
(A) from the Effective Date through and including that date that is one (1) day
prior to the 2009 Effective Date, the Prime Rate less one and one-quarter of one
percentage point (1.25%), and (B) from the 2009 Effective Date and thereafter,
the Prime Rate, which interest shall be payable monthly in accordance with
Section 2.2(f) below.”

and inserting in lieu thereof the following

“(i) Advances. Subject to Section 2.2(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
(A) from the Effective Date through and including that date that is one (1) day
prior to the 2009 Effective Date, the Prime Rate less one and one-quarter of one
percentage point (1.25%), (B) from the 2009 Effective Date through and including
that date that is one (1) day prior to the Fourth Loan Modification Effective
Date, the Prime Rate, and (C) from and including the Fourth Loan Modification
Effective Date and thereafter, the Prime Rate plus one-half of one percentage
point (0.50%), which interest shall be payable monthly in accordance with
Section 2.2(f) below.”

 

  2 The Loan Agreement shall be amended by deleting the following appearing as
Section 6.7 thereof (entitled “Liquidity”) in its entirety:

“ 6.7 Liquidity. Borrower shall maintain, at all times, Quick Assets in an
amount greater than the sum of (a) the outstanding amount of principal and
interest under the Term Loan, plus (b) the outstanding Obligations relating to
Sections 2.1.1, 2.1.2, 2.1.3, and 2.1.4, plus (c) Twenty Million Dollars
($20,000,000.00), to be tested monthly.”

and inserting in lieu thereof the following:

“ 6.7 Liquidity. Borrower (i) shall maintain, at all times, Quick Assets in an
amount greater than the sum of (a) the outstanding Obligations under Sections
2.1.1, 2.1.2, 2.1.3 and 2.1.4, plus (b) Seven Million Dollars ($7,000,000.00),
and (ii) shall have, at the end each of Borrower’s fiscal quarters, Quick Assets
in an amount greater than the sum of (a) the outstanding Obligations under
Sections 2.1.1, 2.1.2, 2.1.3 and 2.1.4, plus (b) Twenty Million Dollars
($20,000,000.00) . In the event Borrower’s Quick Assets at any time are equal to
or less than $7,000,000, Borrower will provide to Bank cash collateral in an
amount equal to (i) 105% of all outstanding Letters of Credit, if any, plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit, plus (ii) 100% of all
outstanding Obligations incurred in connection with Cash Management Services, if
any, to secure all of the Obligations relating to said Cash Management
Services.”

 

  3 The Loan Agreement shall be amended by inserting the following new
definition to appear alphabetically in Section 13.1 thereof:

“ “Fourth Loan Modification Effective Date” is August     , 2009.”

 

  4 The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

“ “Revolving Line” is an Advance or Advances in an aggregate amount of up to
Forty Million Dollars ($40,000,000.00) outstanding at any time.”



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“ “Revolving Line” is an Advance or Advances in an aggregate amount of up to
Forty Million Dollars ($40,000,000.00) outstanding at any time; provided,
however, that (i) during any period in which Borrower’s Quick Assets are less
than $20,000,000, but greater than or equal to $19,000,000, the Revolving Line
shall be an Advance or Advances in an aggregate amount of up to Thirty Seven
Million Five Hundred Thousand Dollars ($37,500,000.00) outstanding at any time,
(ii) during any period in which Borrower’s Quick Assets are less than
$19,000,000, but greater than or equal to $18,000,000, the Revolving Line shall
be an Advance or Advances in an aggregate amount of up to Thirty Five Million
Dollars ($35,000,000.00) outstanding at any time, (iii) during any period in
which Borrower’s Quick Assets are less than $18,000,000, but greater than or
equal to $17,000,000, the Revolving Line shall be an Advance or Advances in an
aggregate amount of up to Thirty Two Million Five Hundred Thousand Dollars
($32,500,000.00) outstanding at any time, (iv) during any period in which
Borrower’s Quick Assets are less than $17,000,000, but greater than or equal to
$16,000,000, the Revolving Line shall be an Advance or Advances in an aggregate
amount of up to Thirty Million Dollars ($30,000,000.00) outstanding at any time,
(v) during any period in which Borrower’s Quick Assets are less than
$16,000,000, but greater than or equal to $15,000,000, the Revolving Line shall
be an Advance or Advances in an aggregate amount of up to Twenty Seven Million
Five Hundred Thousand Dollars ($27,500,000.00) outstanding at any time,
(vi) during any period in which Borrower’s Quick Assets are less than
$15,000,000, but greater than or equal to $14,000,000, the Revolving Line shall
be an Advance or Advances in an aggregate amount of up to Twenty Five Million
Dollars ($25,000,000.00) outstanding at any time, (vii) during any period in
which Borrower’s Quick Assets are less than $14,000,000, but greater than or
equal to $13,000,000, the Revolving Line shall be an Advance or Advances in an
aggregate amount of up to Twenty Two Million Five Hundred Thousand Dollars
($22,500,000.00) outstanding at any time, (viii) during any period in which
Borrower’s Quick Assets are less than $13,000,000, but greater than or equal to
$12,000,000, the Revolving Line shall be an Advance or Advances in an aggregate
amount of up to Twenty Million Dollars ($20,000,000.00) outstanding at any time,
(ix) during any period in which Borrower’s Quick Assets are less than
$12,000,000, but greater than or equal to $11,000,000, the Revolving Line shall
be an Advance or Advances in an aggregate amount of up to Seventeen Million Five
Hundred Thousand Dollars ($17,500,000.00) outstanding at any time, (x) during
any period in which Borrower’s Quick Assets are less than $11,000,000, but
greater than or equal to $10,000,000, the Revolving Line shall be an Advance or
Advances in an aggregate amount of up to Fifteen Million Dollars
($15,000,000.00) outstanding at any time, (xi) during any period in which
Borrower’s Quick Assets are less than $10,000,000, but greater than or equal to
$9,000,000, the Revolving Line shall be an Advance or Advances in an aggregate
amount of up to Twelve Million Five Hundred Thousand Dollars ($12,500,000.00)
outstanding at any time, (xii) during any period in which Borrower’s Quick
Assets are less than $9,000,000, but greater than or equal to $8,000,000, the
Revolving Line shall be an Advance or Advances in an aggregate amount of up to
Ten Million Dollars ($10,000,000.00) outstanding at any time, (xiii) during any
period in which Borrower’s Quick Assets are less than $8,000,000, but greater
than $7,000,000, the Revolving Line shall be an Advance or Advances in an
aggregate amount of up to Seven Million Five Hundred Thousand Dollars
($7,500,000.00) outstanding at any time, and (xiv) during any period in which
Borrower’s Quick Assets are equal to or less than $7,000,000, the Revolving Line
shall zero ($0.00). Reductions to the Revolving Line based upon a reduction in
Borrower’s Quick Assets in accordance with the foregoing will be effective as of
the date of such reduction in Borrower’s Quick Assets; increases to the
Revolving Line based upon an increase in Borrower’s Quick Assets in accordance
with the foregoing will be effective as of the beginning of the week following
the week in which such increase in Borrower’s Quick Assets occurs, provided such
increase remains in effect.”

4. FEES AND EXPENSES. Borrower shall pay to Bank a modification fee equal to
Twenty Five Thousand Dollars ($25,000.00), which fee shall be fully earned and
due and payable on the Fourth Loan Modification Effective Date. Borrower shall
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

5. CONDITIONS PRECEDENT. The effectiveness of this Loan Modification Agreement
is subject to the conditions precedent that (i) on or prior to the Fourth Loan
Modification Effective Date, Borrower shall have repaid in full the Term Loan
Advance, together with all accrued and unpaid interest thereon, and (ii) no
Event of Default shall have occurred and be continuing on the Fourth Loan
Modification Effective Date, before and after giving effect to this Loan
Modification Agreement.

6. PERFECTION CERTIFICATE. Borrower has previously delivered to Bank a completed
certificate (entitled the “Perfection Certificate”) on or prior to the date of
this Loan Modification Agreement. Borrower represents and warrants to Bank that
(a) Borrower’s exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof; (b) Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is true, accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the date of this Loan Modification Agreement to the
extent permitted by one or more specific provisions in the Loan Agreement).

7. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including, without limitation, a notice that any disposition
of the Collateral, by either the Borrower or any other Person, shall be deemed
to violate the rights of the Bank under the Code.

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.



--------------------------------------------------------------------------------

12. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
(subject to satisfaction of the conditions precedent set forth in Section 5
hereof) only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:      BANK: LTX-CREDENCE CORPORATION      SILICON VALLEY BANK By:   

/s/ Mark Gallenberger

     By:  

/s/ Larisa B. Chilton

Name:   

Mark Gallenberger

     Name:  

Larisa B. Chilton

Title:   

VP & CFO

     Title:  

Vice President